                      UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF WISCONSIN

BRUCE HUBBARD,

       Plaintiff,

v.

SWIFT TRANSPORTATION CO OF                                   Case No. 18-CV-329
ARIZONA, LLC,
MILLWOOD, INC.,
NIAGARA BOTTLING, LLC,
CHEP USA

       Defendants.


                                    PROTECTIVE ORDER



       IT IS HEREBY ORDERED, based on the stipulation and request of the parties and good

cause having been shown, pursuant to Fed. R. Civ. P. 29(b), that the following Protective Order

shall govern all discovery and other proceedings in this action.

                                         DEFINITIONS

       As used in this Protective Order, the terms described below should be understood to have

the following meanings:

               "Attorneys" means counsel of record;

               "Confidential" documents are documents designated pursuant to paragraph 2;

               "Documents" are all materials within the scope of Fed. R. Civ. P. 34;

               "Outside Vendors" means messenger, copy, coding, and other clerical-services
               vendors not employed by a party or its Attorneys; and

               “Written Assurance" means an executed document in the form attached as Exhibit
                                                   ORDER

       1.        A Party may designate a document Confidential, to protect information within the

scope of Fed. R. Civ. P. 26(c).

       2.        All Confidential documents, along with the information contained in the

documents, shall be used solely for the purpose of this action, and no person receiving such

documents shall, directly or indirectly, use, transfer, disclose, or communicate in any way the

documents or their contents to any person other than those specified in paragraph. Any other use

is prohibited.

       3.        Access to any Confidential document shall be limited to:

                 (a)    the Court and its staff;

                 (b)    Attorneys, their law firms, and their Outside Vendors;

                 (c)    persons shown on the face of the document to have authored or received it;

                 (d)    court reporters retained to transcribe testimony;

                 (e)    the parties;

                 (f)    outside independent persons. (i.e., persons not currently or; formerly
                        employed by, consulting with, or otherwise associated with any party) who
                        are retained by a party or its Attorneys to provide assistance as mock jurors
                        or focus group members or the like, or to furnish technical or expert
                        services, and/or to give testimony in this action.

       4.        Third parties producing documents in the course of this action may also designate

documents as Confidential, subject to the same protections and constraints as the parties to the

action. A copy of the Protective Order shall be served along with any subpoena served in

connection with this action. All documents produced by such third parties shall be treated as

Confidential for a period of 14 days from the date of their production, and during that period any

party may designate such documents as Confidential pursuant to the terms of the Protective Order.

       5.        Each person appropriately designated pursuant to paragraph 3(f) to receive


                                                   2
Confidential information shall execute a "Written Assurance" in the form attached as Exhibit A.

Opposing counsel shall be notified at least 14 days prior to disclosure of any Confidential

information pursuant to paragraph 3(f). Such notice shall provide a reasonable description of the

outside independent person to whom disclosure is sought sufficient to permit objection to be made.

If a party receiving notice under this paragraph objects to the disclosure of Confidential

information, that party shall file a motion for protective order with the Court within 14 days of

receiving said notice. No disclosure to persons identified in paragraph 3(f) shall be made during

the pendency of a motion for protective order filed pursuant to this paragraph.

       6.      All depositions or portions of depositions taken in this action that contain

confidential information may be designated Confidential and thereby obtain the protections

accorded other Confidential documents. ·Confidentiality designations for depositions shall be

made either on the record or by written notice to the other party within 14 days of receipt of the

transcript. Unless otherwise agreed, depositions shall be treated as Confidential during the 14-day

period following receipt of the transcript. The deposition of any witness (or any portion of such

deposition) that encompasses Confidential information shall be taken only in the presence of

persons who are qualified to have access to such information.

       7.      Any party who inadvertently fails to identify documents as Confidential shall,

promptly upon discovery of its oversight, provide written notice of the error and substitute

appropriately-designated documents. Any party receiving such improperly designated documents

shall make reasonable efforts to retrieve such documents from persons not entitled to receive those

documents and, upon receipt of the substitute documents, shall return or destroy the improperly-

designated documents.

       8.      If a party files a document containing Confidential information with the Court, it



                                                3
shall do so in compliance with the Electronic Case Filing Procedures for the Eastern District of

Wisconsin. Prior to disclosure at trial or a hearing of materials or information designated

"Confidential", the parties may seek further protections against public disclosure from the Court.

       9.      Any party may request a change in the designation of any information designated

"Confidential". Any such document shall be treated as designated until the change is completed.

If the requested change in designation is not agreed to, the party seeking the change may move the

Court for appropriate relief, providing notice to any third party whose designation of produced

documents as "Confidential" in the action may be affected. The party asserting that the material

is Confidential shall have the burden of proving that the information in question is within the scope

of protection afforded by Fed. R. Civ. P. 26(c).

       10.     Within 60 days of the termination of this action, including any appeals, each party

shall have the right to request and require any other party to return or destroy all “Confidential”

documents, all copies of “Confidential” documents, and all extracts and/or data taken from

“Confidential” documents. However, Attorneys shall be entitled to retain a set of all documents

filed with the Court and all correspondence generated in connection with the action. The party

requesting return or destruction under this paragraph shall bear the expense of such return or

destruction.

       11.     Any party may apply to the Court for a modification of the Protective Order, and

nothing in this Protective Order shall be construed to prevent a party from seeking such further

provisions enhancing or limiting confidentiality as may be appropriate.

       12.     No action taken in accordance with the Protective Order shall be construed as a

waiver of any claim or defense in the action or of any position as to discoverability or admissibility

of evidence.



                                                   4
        13.    The obligations imposed by the Protective Order shall survive the termination of

this action.


        SO ORDERED.

        Dated at Milwaukee, Wisconsin this 14th day of March, 2019.



                                                   _________________________
                                                    WILLIAM E. DUFFIN
                                                    U.S. Magistrate Judge




                                               5
